                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

ANAHIDIA LEON,

               Plaintiff,

v.                                                 Case No: 2:18-cv-673-FtM-38CM

INTEGON NATIONAL INSURANCE
COMPANY,

              Defendant.
                                          /

                                OPINION AND ORDER1

       Before the Court is Defendant Integon National Insurance Company's Motion to

Dismiss Plaintiff’s Complaint (Doc. 3). Plaintiff Anahidia Leon has not responded, and

the time to do so has expired. This matter is ripe for review.

       This is an insurance-coverage case. Leon is the owner of real property in Naples,

Florida, subject to a mortgage held by Regions Bank. The property is insured by Integon

under Residential Property Hazard Insurance Policy No. 70050002. After the property

was damaged by Hurricane Irma in September 2017, Leon notified Integon of the

damage, but Integon has not paid for the requested repairs and replacements. Leon sued

Integon in Florida state court, and Integon removed the case to this Court. Integon now



1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
moves to dismiss the Complaint for failure to attach a copy of the Policy and for lack of

standing.

       When considering a motion to dismiss for lack of standing, courts must accept all

factual allegations in the complaint as true and view them in a light most favorable to the

plaintiff. Gagliardi v. City of Boca Raton, 197 F. Supp. 3d 1359, 1364-65 (S.D. Fla. 2016)

(citing Warth v. Seldin, 422 U.S. 490, 501 (1975)). While normally limited to the four

corners of the complaint, courts may consider documents outside the pleadings if they

are central to the claim and their authenticity is undisputed. Stern v. Bank of America

Corp., 112 F. Supp. 3d 1297, 1301 (M.D. Fla. 2015) (citing Day v. Taylor, 400 F.3d 1272,

1276 (11th Cir. 2005)). Here, Leon did not attach the Policy to her Complaint, but Integon

submitted it with the Notice of Removal. (Doc. 1-3). Because the Policy is central to

Leon’s claim, she identified it by policy number in her Complaint, and she has not disputed

its authenticity, the Court has considered the terms of the Policy.

       I.     Failure to Attach a Copy of the Policy to the Complaint

       Integon argues that Leon’s failure to attach a copy of the Policy to the Complaint

warrants dismissal.    While it is true that Florida rules require parties to attach or

incorporate certain documents when filing pleadings, federal rules do not. Yencarelli v.

USAA Cas. Ins. Co., No. 8:17-CV-2029-T-36AEP, 2017 WL 6559999, at *2 (M.D. Fla.

Dec. 22, 2017). Integon foreclosed this line of attack when it removed the case to this

Court. See Kancor Cos., LLC v. Fed. Ins. Co., No. 6:16-CV-803-ORL-41DCI, 2017 WL

3720963, *2 (M.D. Fla. Feb. 15, 2017).

       II.    Standing




                                             2
       Integon next argues that Leon lacks standing to sue because she (1) is not a party

to the Policy, (2) cannot sue as a third-party beneficiary, (3) seeks damages in derogation

of the rights of Regions, and (4) fails to plead an insurable interest.

       In her Complaint, Leon alleges that Integon issued the Policy to her. (Doc. 1-8 at

5). But the language of the Policy explicitly states that it is a contract between Regions

and Integon, and that Leon is not a party to it. (Doc. 1-3 at 9). When allegations “about

a particular exhibit conflict with the contents of the exhibit itself, the exhibit controls.”

Hoefling v. City of Miami, 811 F.3d 1271, 1277 (11th Cir. 2016). The Court thus concludes

that Leon is not a party to the Policy.

       Being the owner of the subject property, Leon has an insurable interest and might

therefore have standing as a third-party beneficiary, but she has not asserted such a

claim. See Conyers v. Balboa Ins. Co., 935 F. Supp. 2d 1312, 1317 (M.D. Fla. 2013);

see also Joseph v. Praetorian Ins. Co., No. 17-CV-61237, 2017 WL 5634938, at *3-4

(S.D. Fla. October 5, 2017). Integon’s remaining arguments address coverage issues,

not standing issues, so the Court will not consider them now. See Mills v. Foremost Ins.

Co., 511 F.3d 1300, 1306-07 (11th Cir. 2008) (finding error when a district court treated

preconditions to recovery under an insurance policy as standing issues instead of

coverage issues).

       Leon has not alleged facts sufficient to show she has standing to enforce the

Policy. Accordingly, it is now

       ORDERED:

       1. Defendant Integon National Insurance Company's Motion to Dismiss Plaintiff’s

          Complaint (Doc. 3) is GRANTED.




                                              3
      2. Plaintiff Anahidia Leon is given leave to file an amended complaint on or before

         November 13, 2018.       If the Complaint is not timely amended, it will be

         dismissed without further notice from the Court.

      DONE and ORDERED in Fort Myers, Florida this 30th day of October, 2018.




Copies: All Parties of Record




                                           4
